Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/21/22 has been entered.
 	In amendments dated 7/21/22, Applicant amended claims 1-3 and 5, canceled no claims, and added no new claims.  Claims 1-5 are presented for examination.

Amendments to the Claims
Please amend claims 1 and 4 as follows:
1. (Currently Amended) A document management system, comprising: 
a network of computers connected for data communication; 
a transmitting server delivering electronic records to a receiving server, wherein the electronic records are associated with a transaction and originate from multiple sources; 
at least one processor and computerized memory implementing software configured to perform the following steps to consolidate data from the electronic records: 
	(i) capturing metadata about the electronic records at upload to the receiving server; 
	(ii) using the metadata to assign a document type to the respective electronic records according to the metadata and a respective source of the electronic records; 
	(iii) applying standardized file names to the electronic records according to each type and the metadata;
	(iv) extracting data from the electronic records according to rules for each document type; 
	(v) identifying respective data from the multiple sources that can be compared across the electronic records; 
	(vi) comparing the respective data and selecting the respective data that is the most current data; 
	(vii) assembling selected data as a respective data set; 
	(viii) validating the selected data and resolving exceptions in the respective data set.

4. (Currently Amended) The document management system of Claim 3, wherein the kind of document is selected from the group consisting of a real estate document, a loan document, a brokerage agreement document, an auction document, and a business transaction document.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: the claimed invention recites the following features not found in the prior art for data file management, electronic records, and user interfaces for automated work processes that use the data in sophisticated and time sensitive commercial transactions: (ii) using the metadata to assign a document type to the respective electronic records according to the meta data and a respective source of the electronic records; (iii) applying standardized file names to the electronic records according to each type and the metadata; (iv) extracting data from the electronic records according to rules for each document type; (v) identifying respective data from the multiple sources that can be compared across the electronic records; (vi) comparing the respective data and selecting the respective data that is the most current data; (vii) assembling selected data as a respective data set; (viii) validating the selected data and resolving exceptions in the respective data set.  Examiner believes these features, in combination with other features of the claimed invention, are a novel and unobvious enhancement over the prior art for data file management, electronic records, and user interfaces for automated work processes that use the data in sophisticated and time sensitive commercial transactions.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Relevant Prior Art
	During his search for prior art, Examiner found the following references to be relevant to Applicant’s claimed invention.  Each reference is listed on the Notice of References form included in this office action:
	Morkel et al (US 10,866,865) teaches taking data as data objects from one or more data stores, using metadata of different objects of the data from the different data stores, and storing it in a journal manager, does not teach data objects associated with a transaction, standardized file names according to the metadata, extracting data from the data objects according to rules, or comparing and validating selected data objects as a set (columns 3-4 lines 41-5, columns 4-5 lines 61-15); and 
	Hsiao et al (US 20150341212) teaches capturing performance data from different sources and storing it as events, does not teach metadata according to the sources of performance data,  standardized file names according to the metadata, extracting performance data according to rules, or comparing and validating selected performance data as a set (paragraphs 0006, 0100-0123 figures 1-2).

Responses to Applicant’s Remarks
	Regarding rejections of claim 1 under 35 U.S.C. 112(a) for lacking written description for contextual analysis recited in limitations ii, iii, and v, in view of these limitation ii being canceled, limitation iii being amended to recite “applying standardized file names to the electronic records according to each type and the metadata,” and limitation v amended to recite “(v) validating the selected data and resolving exceptions in the respective data set,” these rejections are withdrawn.  Regarding rejection of claim 1 under 35 U.S.C. 112(b) for indefinite terms “contextual analysis” and “data management protocols,” in view of these terms being removed from the claim, this rejection is withdrawn.  Regarding rejections of claims 1-2 under 35 U.S.C. 102 by Hu and rejections of claims 3-5 under 35 U.S.C. 103 by Hu in view of Hasegawa, Applicant’s amendments overcome Hu’s teachings, in particular reciting the electronic records from multiple data sources are associated with a transaction.  Examiner conducted another search of the prior art and did not find any references that taught the claimed invention, hence the Notice of Allowability issued here.

Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718. The examiner can normally be reached M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        8/25/22